Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims status
In the amendment filed on January 11, 2021, claims 6-8 and 17-19 have been canceled and claims 1, 12 and 23-25 have been amended.  Therefore, claims 1-5, 9-16 and 20-25 are currently pending for examination.

Allowable Subject Matter
Claims 1-5, 9-16 and 20-25 (renumbered as claims 1-19) are allowed.
The following is an examiner's statement of reasons for allowance: 
Regarding claims 1, 12 and 23, the prior art of record does not sufficiently teach or suggest the claimed limitations in their entirety such as “receiving sensed information related to driving sessions of multiple vehicles; applying a machine learning process on the sensed information to detect multiple fallen cargo items and to classify each of the multiple fallen cargo items to a fallen cargo class out of fallen cargo classes” in combination with “wherein the estimating of the impact comprises estimating a level of danger associated with each fallen cargo class of at least two of the fallen cargo classes; and wherein for each vehicle of the at least two of the multiple vehicles, the estimating of the level of danger is responsive to a rate of deviation of the vehicle from a previous propagation direction of the vehicle, wherein the previous propagation direction of vehicle is a direction of propagation of the vehicle before reaching a fallen cargo of a class of at least two of the fallen cargo classes”.
Regarding claims 2-5, 9-11, 13-16, 20-22, 24 and 25, the claims are found allowable due to their dependence upon an already allowed claim and lacking any technical errors.
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nay Tun whose telephone number is (571)270-7939.  The examiner can normally be reached on Mon-Thurs from 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Nay Tun/Primary Examiner, Art Unit 2687